Citation Nr: 0508084	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity weakness, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1988 and from February to May in 1991.  He had a tour of duty 
in Southwest Asia during his second period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board previously remanded this 
case back to the RO in January 1999, May 2000, and June 2001.

In the Board's prior remands, the Board listed the veteran's 
claims for service connection for right and left upper 
extremity weakness as separate issues.  In view of the facts 
of the case, and for the sake of a more concise analysis, the 
Board will treat this as a single bilateral disorder in this 
decision.

The Board's prior remands addressed the issues of entitlement 
to service connection for left knee and right shoulder 
disorders.  Service connection was subsequently granted for 
both disorders in a September 2003 rating decision, however.

The issue of entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has not been shown to have chronic weakness 
of the upper extremities; as such, there is no current 
disorder that is attributable to either a known clinical 
diagnosis or an undiagnosed illness.


CONCLUSION OF LAW

Chronic bilateral upper extremity weakness was not incurred 
in or aggravated by service, or as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran a VA examination addressing his claimed disorder.  
Also, there is no indication of additional medical records, 
or other evidence, that the RO should have obtained at this 
time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
was advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, the 
timing of VCAA notification was unavoidable in this case, as 
the appealed rating decision was issued several years prior 
to the enactment of the VCAA.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
his claim in this Board decision.  Rather, remanding this 
case back to the RO for further VCAA development would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders and arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 
 
Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During service, the veteran was treated for a sprained right 
wrist in June 1991, and x-rays from the same month revealed a 
fracture of the base of the fifth metacarpal.  The x-ray 
report also contains a notation of "[o]ld nonunion" and a 
separate notation of "ulnar styloid," but it is not clear 
if the nonunion refers to the finger or the wrist.  An April 
1992 periodic examination was negative for any 
musculoskeletal abnormalities.  

Subsequent to service, the veteran reported tingling in the 
hands with weakness in the arms in August 1994, but, in 
discussing an assessment of Guillain-Barre syndrome, the 
examiner mentioned only the lower extremities.  The veteran 
was noted to have complaints of bilateral upper extremity 
weakness in October 1994, but two EMG studies were noted to 
be within normal limits.

During a January 1995 VA general medical examination, the 
veteran reported weakness of the upper and lower extremities.  
The examiner rendered a diagnosis of symptoms of severe 
fatigue and weakness, with extensive pain in the thighs.  The 
veteran also complained of arm and leg weakness during a 
January 1995 VA orthopedic examination.  The examiner 
conducted range of motion testing of the back and rendered a 
diagnosis of rule out a neuromuscular disorder.  Notably, 
neither examiner provided commentary regarding the upper 
extremities.  

A March 1995 VA treatment record contains an assessment of 
rule out neuropathy.  However, while this statement contains 
a reference to decreased sensation in the lower extremities, 
no symptoms of the upper extremities were noted.  

In a statement dated in September 1996, a nurse who had 
treated the veteran noted that his post-service complaints 
included joint pain, stiffness, muscle twitching, and 
weakness.  The only specific references in this statement, 
however, concerned the lower extremities.  

The noted nurse's statement was received by the RO in tandem 
with several lay statements from acquaintances and relatives 
of the veteran in November 1996.  These statements contain 
references to fatigue, muscle, and joint pain, but, to the 
extent that specific joints or areas are noted, only the 
lower extremities are mentioned.  

The Board also observes that, in a December 1997 rating 
decision, the RO granted service connection for residuals of 
a right hand fracture, separate from the current claim.  
Service connection was also granted for right and left lower 
extremity weakness, as due to an undiagnosed illness.

During his October 1998 VA Travel Board hearing, the veteran 
reported two past incidents of upper extremity weakness.  
Both times, he had difficulty lifting objects.  He also 
reported a past history of missing work because of "the 
entire weakness of the body."  

In an October 1998 lay statement, the veteran's spouse noted 
that he had weakness in the arms.  She based this observation 
on an incident in which the veteran had to put his son down 
after holding him for only five minutes.  She also noted that 
the veteran would "rest his arms and legs" after working as 
a mechanic.

In June 2003, the veteran underwent a VA orthopedic 
examination, during which he complained of intermittent 
weakness of the arms.  He noted that his arms "become weak 
and fatigue easily."  Also, he reported stiffness and pain 
in the fingers and wrists.  The examination revealed full 
range of motion for all tested joints.  The only joint of the 
upper extremities that exhibited pain on motion was the right 
shoulder joint.  The examiner noted that strength testing of 
the upper extremities was normal.  Although the examiner 
related a current right shoulder disorder to service, he did 
not offer an opinion on the etiology of any symptoms of 
intermittent upper extremity weakness and tingling and 
recommended an EMG "to assess for any neuropathy."  An EMG 
was subsequently conducted in July 2003, but it was negative 
for polyneuropathy or motor or sensory dysfunction in the 
upper extremities.

As noted above, in a September 2003 rating decision, the RO 
granted service connection for right shoulder tendonitis and 
arthritis.

The Board notes that, while 38 C.F.R. § 3.317 provides for 
special consideration of service connection claims based on 
Persian Gulf War service, this regulation still requires that 
there be a chronic disability.  That has not been shown in 
this case, in regard to the veteran's claimed weakness of the 
upper extremities.  The regulation allows for consideration 
of "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
However, none of the veteran's treating doctors have noted 
objective evidence of weakness of the upper extremities, and 
the veteran has presented no independent evidence, other than 
lay evidence described below, serving to verify the presence 
of a chronic disability of the upper extremities (other than 
his service-connected right shoulder and right hand 
disorders).  Rather, all EMGs and other tests performed on 
the veteran have been negative for symptomatology.  This 
includes the most recent EMG, performed in July 2003.  To the 
extent that extremity weakness has been shown, it has 
concerned the lower extremities; however, service connection 
is already in effect for those separate disorders.

The Board would also point out that this case is 
distinguishable from the Court's recent decision in Gutierrez 
v. Principi, No. 01-2105 (U.S. Vet. App. Dec. 23, 2004).  In 
Gutierrez, the Court held that the veteran was not required 
to provide evidence linking his current conditions to events 
during service in a case involving 38 C.F.R. § 3.317.  
However, the claims file in that case contained an 
examination report with an opinion that the veteran's "most 
severe symptom during the examination was fatigue and that 
muscle and joint aches, memory loss, and inability to 
concentrate were all currently present."  Here, the claims 
file contains no similar medical evidence indicating a 
current and chronic disorder, and all tests performed on the 
upper extremities during the course of the examination have 
been entirely within normal limits.  

Currently, the only evidence of record supporting the 
veteran's claim is lay evidence, as indicated in his October 
1998 VA Travel Board hearing testimony and in multiple lay 
statements received from relatives and acquaintances in 
November 1996.  The Board is aware that the veteran is 
competent to testify as to his symptoms, and such testimony 
must be considered by VA decisionmakers.  See Gutierrez v. 
Principi, supra.  Even so, the Board must weigh the veteran's 
lay complaints of symptoms against the medical evidence of 
record.  As indicated above, all of the veteran's relevant 
medical treatment has revealed entirely normal upper 
extremities (aside from the two service-connected disorders).  
Even taking the lay evidence into full account, the Board 
finds the medical evidence of record to be of greater 
probative value in that the medical findings are based on 
thorough evaluations and tests that are the most helpful in 
determining upper extremity symptoms, including EMGs, range 
of motion testing, and strength testing.  Despite the 
multiple tests conducted in this case, there has been 
absolutely no objective evidence of current symptoms.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (regarding lay evidence in service connection cases 
generally).

Taken as a whole, the evidence of record does not support the 
finding of a current and chronic disorder that is 
attributable to either a known clinical diagnosis or an 
undiagnosed illness.  As such, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral upper extremity weakness, to 
include as due to an undiagnosed illness, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for bilateral 
upper extremity weakness, to include as due to an undiagnosed 
illness, is denied.


REMAND

In the introduction section of the Board's January 1999 
decision and remand, the Board noted that the veteran had 
expressed timely disagreement with a December 1997 rating 
decision denying service connection for memory loss, to 
include as due to an undiagnosed illness, and that a 
Statement of the Case should be issued as to this claim.  To 
date, however, no Statement of the Case has been issued.  It 
remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. 
§ 19.26 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran and his representative should 
be furnished with a Statement of the Case 
addressing the issue of entitlement to 
service connection for memory loss, to 
include as due to an undiagnosed illness.  
All relevant laws and regulations, 
including 38 C.F.R. § 3.159 (2004), 
should be included in this issuance.  The 
veteran should be fully notified of his 
rights and responsibilities in perfecting 
an appeal as to this matter.

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


